     Case 3:20-cv-00738-CAB-MSB Document 6 Filed 05/29/20 PageID.94 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHNATHON WILLIAMS,                             Case No.: 3:20-CV-0738-CAB-MSB
     CDCR #AF-7666,
12
                                        Plaintiff,   ORDER:
13
                          vs.                        1) DISMISSING CLAIMS AND
14
                                                     DEFENDANTS DIAZ,
15                                                   MONTGOMERY, SCOTT, AND
     E. YANEZ; A. YOUNG;                             AMAT PURSUANT TO
16   RALPH M. DIAZ; W.L.                             28 U.S.C. § 1915(e)(2) AND
17   MONTGOMERY; C. SCOTT;                           § 1915A(b)(1)
     A. AMAT,
18
                                     Defendants.     AND
19
                                                     3) DIRECTING U.S. MARSHAL
20
                                                     TO EFFECT SERVICE UPON
21                                                   DEFENDANTS YANEZ AND YOUNG
                                                     PURSUANT TO 28 U.S.C. § 1915(d)
22
                                                     AND Fed. R. Civ. P. 4(c)(3)
23
24
25   I.    Procedural History
26         On April 16, 2020, Johnathon Williams (“Plaintiff”), proceeding pro se and
27   currently housed at Calipatria State Prison (“CAL”) located in Calipatria, California, filed
28

                                                                               3:20-cv-738-CAB-MSB
     Case 3:20-cv-00738-CAB-MSB Document 6 Filed 05/29/20 PageID.95 Page 2 of 4



 1   a Complaint pursuant to 42 U.S.C. § 1983 (“Compl.” ECF No. 1), together with a Motion
 2   to Proceed In Forma Pauperis (“IFP”) (ECF No. 2).
 3          On May 11, 2020, the Court GRANTED Plaintiff’s Motion to Proceed IFP and
 4   DISMISSED Defendants Diaz, Montgomery, Scott, and Amat sua sponte for failing to
 5   state a claim. (ECF No. 4 at 10.) The Court also DISMISSED Plaintiff’s Fourteenth
 6   Amendment due process claim, along with his Eighth Amendment claim but found that he
 7   adequately stated a First Amendment retaliation claim as to Defendants Yanez and Young.
 8   (Id. at 7-9.)
 9          Plaintiff was given the option to either: (1) notify the Court of the intent to proceed
10   with his First Amendment retaliation claim against Defendants Yanez and Young only; or
11   (2) file an amended pleading correcting all the deficiencies of pleading identified by the
12   Court in the May 11, 2020 Order. (Id. at 9.) Plaintiff was informed that if he chose to
13   proceed with his retaliation claims only, the Court would issue an Order directing the U.S.
14   Marshal to effect service of his Complaint on Yanez and Young and dismiss the remaining
15   claims and defendants. (Id.)
16          On May 22, 2020, the Plaintiff notified the Court that he “would like to move
17   forward with the retaliation complaint and not move on the amended complaint [as] to the
18   rest of the defendants.” (ECF No. 5.) Therefore, the Court will order the USMS to effect
19   service of Plaintiff’s Complaint on Defendants Yanez and Young only. See 28 U.S.C.
20   § 1915(d) (“The officers of the court shall issue and serve all process, and perform all duties
21   in [IFP] cases.”); FED. R. CIV. P. 4(c)(3) (“[T]he court may order that service be made by
22   a United States marshal or deputy marshal ... if the plaintiff is authorized to proceed in
23   forma pauperis under 28 U.S.C. § 1915.”).
24   ///
25   ///
26   ///
27   ///
28   ///

                                                                                 3:20-cv-738-CAB-MSB
     Case 3:20-cv-00738-CAB-MSB Document 6 Filed 05/29/20 PageID.96 Page 3 of 4



 1   II.    Conclusion and Orders
 2         For the reasons discussed, the Court:
 3         1)     DISMISSES all claims Diaz, Montgomery, Scott, and Amat for the reasons
 4   set forth in the Court’s May 11, 2020 Order.
 5         2)     DISMISSES Plaintiff’s Eighth and Fourteenth Amendment claims for the
 6   reasons set forth in the Court’s May 11, 2020 Order.
 7         3)     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
 8   1) and forward it to Plaintiff along with a blank U.S. Marshal Form 285 for Defendants
 9   Yanez and Young. In addition, the Clerk will provide Plaintiff with a certified copy of the
10   May 11, 2020 Order granting Plaintiff IFP status, a certified copy of his Complaint, and
11   the summons so that he may serve Defendants Yanez and Young. Upon receipt of this
12   “IFP Package,” Plaintiff must complete the Form 285s as completely and accurately as
13   possible, include an address where each named Defendant may be served, see S.D. CAL.
14   CIVLR 4.1.c, and return them to the USMS according to the instructions the Clerk provides
15   in the letter accompanying his IFP package;
16         4)     ORDERS the USMS to serve a copy of the Complaint and summons upon
17   Defendants Yanez and Young as directed by Plaintiff on the USM Form 285 provided to
18   him. All costs of that service will be advanced by the United States. See 28 U.S.C.
19   § 1915(d); FED. R. CIV. P. 4(c)(3); and
20         5)     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
21   serve upon Defendants or, if appearance has been entered by counsel, upon Defendants’
22   counsel, a copy of every further pleading, motion, or other document submitted for the
23   Court’s consideration pursuant to FED. R. CIV. P. 5(b). Plaintiff must include with every
24   original document he seeks to file with the Clerk of the Court, a certificate stating the
25   manner in which a true and correct copy of that document has been was served on
26   Defendants or Defendants’ counsel, and the date of that service. See S.D. CAL. CIVLR 5.2.
27   ///
28   ///

                                                                              3:20-cv-738-CAB-MSB
     Case 3:20-cv-00738-CAB-MSB Document 6 Filed 05/29/20 PageID.97 Page 4 of 4



 1         Any document received by the Court which has not been properly filed with the
 2   Clerk, or which fails to include a Certificate of Service upon the Defendant, may be
 3   disregarded.
 4         IT IS SO ORDERED.
 5   Dated: May 29, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                        3:20-cv-738-CAB-MSB
